DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

This office action is in response to the reply filed 11/18/2020.
No claim have been amended.
Claims 1, 3-5, 7-9, 11-13, 15-17, 19-21, and 23-27 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-9, 11-13, 15-17, 19-21, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 recites the limitation "scan…by said user device." There is insufficient antecedent basis for this limitation in the claim. There is no previous mention of the user device. The examiner believes the “said user device” is meant to be the same device which was previously referred to as the “electronic device of said user.” The remaining claims are rejected as each depends from claims 1, 9, or 17.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-9, 11-13, 15-17, 19-21, and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed toward a method (claim 1), non-transitory machine readable storage (claim 9) and a system (claim 17).Thus the claims fall within the four statutory categories of patentable subject matter.
Step 2A prong 1: Claims 1, 9, and 17 recite virtually identical limitations. Claim 17 will be held representative for the analysis regarding abstract concepts. Each claim’s additional elements will be evaluated below. When evaluated individually and as an ordered combination, the claim limitations are directed to certain methods of organizing human activities, namely commercial interactions in the form of sales activities or behaviors. The claims recite a process for distributing and verifying coupons. A unique code for each coupon is generated and stored by a first entity. A user is verified and receives the coupons associated with the unique codes based on their credentials and promotional activities. The user scans the coupons and the unique codes are provided to the merchant by the first entity. The user receives the set of unique codes corresponding to the coupons from the merchant and provides them to the first entity. The coupons are verified by the first entity and payment is arranged for the merchant for the value of the coupons. 
The following limitations when considered individually and as an ordered combination recite limitations which are considered as merely descriptive of abstract concepts:
receive one or more coupons by said first entity from a manufacturer; generate, by said first entity, a corresponding secure unique code for each of the one or more coupons; store, by said first entity, the generated secure unique code, wherein said first entity is operable to redeem coupons at a point of sales of a retail merchant; receive, by said first entity, user credentials from a user after said user credentials are input; verify, by said first entity, the received user credentials; communicate, to said user, one or more coupons received by said first entity from said manufacturer for display to said user based on the verified user credentials and one or more promotional activities performed by said user, wherein each of the one or more coupons is associated with a corresponding secure unique code generated by said first entity; scan, at said point of sales for redemption by said retail merchant, a subset of coupons of the one or more coupons displayed by said user; in response to redemption of the subset of coupons by said user, transmit, by said first entity to said retail merchant, the corresponding secure unique code for each coupon of said redeemed subset of coupons; receive, from said user, a set of secure unique codes input by the user for redemption of said redeemed subset of coupons, said set of secure unique codes sent to the user by said retail merchant; verify said redeemed subset of coupons, based on said generated secure unique code corresponding to each coupon of said redeemed subset of coupons; and schedule payment associated with a monetary value of each coupon of said redeemed subset of coupons to the retail merchant, based on said verification.
The following dependent claim limitations, when considered both individually and as an ordered combination, are considered as merely descriptive of abstract concepts.
comprising storing one or more of: said received coupons from said manufacturer, said generated secure unique codes corresponding to each coupon of said subset of coupons, and/or a user’s credentials  (claims 3, 11, 19)  comprising verifying said stored user’s credentials prior to communicating said one or more coupons from said first entity to said user (claims 4, 12, 20) comprising communicating said one or more coupons to said user based on said verification of said stored user’s credentials (claims 5, 13, 21) wherein said retail merchant is operable to associate said redeemed subset of coupons with a corresponding one of said stored generated secure unique codes (claims 7, 15, 23) comprising managing delivery of said one or more coupons to said user based on one or more of: a number of said one or more coupons redeemed, an expiration date of said one or more coupons, and/or a number of said generated secure unique codes entered by the user (claims 8, 16, 24) wherein said set of secure unique codes for redemption of said subset of coupons is manually entered by said user (claims 25, 26, 27)
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the following additional elements: mobile marketing device comprising a communications interface configurable to communicate using a plurality of wireless communication protocols (claim 1), electronic 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly as noted above with regard to practical application, when considered individually and as an ordered combination the additional elements merely amount to using generic computing devices as a tool to implement the abstract idea and provide a general link to a mobile computing environment. (See MPEP 2016.05 A) As a result the claims are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5. 7-9, 11-13, 15-17, 19-21, and 23-27 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Rajan et al. (US 20090076912), in view of Lubow et al (US 2004/0117250), in view of Swartz et al. (US 20030132298), in view of Bryant (US 20100280873), and further in view of Paul et al. (US 20040140361). 
Independent Claim 1:
Rajan discloses 
a method for mobile marketing, the method comprising: 
in a mobile marketing device comprising a communications interface configurable to communicate using a plurality of wireless communications protocols (see [0049, 0073, 0095] protocols):
~communicating, by said mobile marketing device to an electronic device of a user, one or more coupons received by said mobile marketing device from said manufacturer for display on said electronic device of said user based on the verified credentials and one or more promotional activities performed by said user;


(see Rajan …[0098] which discloses that the source of the DMC is from manufacturers)
(see Rajan [0078, 0128], FIG. 3, where sharing and transferring of DMCs is discussed between MMDs 302, 304)
scanning by said mobile marketing device  at said point of sales, for redemption by a retail merchant, a subset of coupons of the one or more coupons displayed by said user device 
(see Rajan …[0040]… where scanning of mobile coupons by other devices (checkout registers [0120] ) is discussed.
(see [0042] where users loyalty cards are coupled, thereby contemplating the coupling of sets of coupons (loyalty coupons) )
verifying said redeemed subset of coupons, based on said generated secure unique code corresponding to each coupon of said redeemed subset of coupons
(see Rajan …[0112] which discloses DMC redemption and verification by ascertaining user set of mobile coupons associated with a user profile)
Rajan does not disclose 
receiving one or more coupons by said mobile marketing device from a manufacturer;
generating, by said mobile marketing device, a corresponding secure unique code for each of the one or more coupons;
storing, by said mobile marketing device, the generated secure unique code;
~wherein said mobile market device is operable to redeem coupons at a point of sales of a retail merchant;
~receiving, by said mobile marketing device, user credentials from an electronic device of a user after said user credentials are input at said electronic device;
~verifying, by said mobile marketing device, the received user credentials;
receiving, by the mobile marketing device from said user device, a set of secure unique codes input by the user on said user device for redemption of said subset of coupons, said set of secure unique codes sent to the user device by said retail merchant 
in response to redemption of the subset of coupons by said user, transmitting, by said mobile marketing device to said retail merchant, the corresponding secure unique code for each coupon of said redeemed subset of coupons 
scheduling payment associated with a monetary value of each of said redeemed subset of coupons to the retail merchant, based on said verification.
Lubow teaches
scheduling payment associated with a monetary value of each coupon of said redeemed subset of coupons to the retail merchant, based on said verification
(The coupon issuer might select from monthly, weekly, daily or other time intervals to receive informational reports and schedule reimbursement payments to the merchants., see [0037]).
Therefore, from the teaching of Lubow, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan to include the above claim element as taught by Lebow in order to compensate retailers for accepting manufacturer coupons during sale transactions.
Swartz teaches
receiving, by the mobile marketing device from said user device, a set of secure unique codes input by the user on said user device for redemption of said subset of coupons, said set of secure unique codes sent to the user device by said retail merchant 
portable terminal which will register the coupon on the system and apply it to a previously scanned or subsequently scanned item. Besides providing information about the product and the amount of discount, the machine coded label on the coupon could include other information used by manufacturers and marketing firms. This pre -scanning of coupons may be performed by a customer at the store“)
in response to redemption of the subset of coupons by said user, transmitting, by said mobile marketing device to said retail merchant, the corresponding secure unique code for each coupon of said redeemed subset of coupons 
(see Swartz [0175], FIG. 9 which discloses scanning of multiple items in a store and the secure coupon barcodes are redeemed at a coupon redemption center…” if the coupon is provided with a machine coded label, e.g., a bar code, it may be scanned with a portable terminal which will register the coupon on the system and apply it to a previously scanned or subsequently scanned item. Besides providing information about the product and the amount of discount, the machine coded label on the coupon could include other information used by manufacturers and marketing firms. This pre -scanning of coupons may be performed by a customer at the store“)
Therefore, from the teaching of Swartz, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow to include the above claim element as taught by Swartz in order to offer shoppers portable access to coupons while shopping.
Bryant teaches
receiving one or more coupons by said mobile marketing device from a manufacturer;
manufacturer, amount of discount, or expiration date of offers. The webpage application 1130 returns coupon data found in the search 1160 to server 370. Coupon data that is returned by webpage application 1130 may be stored in consumer's reserved area 1120, sent directly to consumer's personal computer 310 or sent directly to scanning device 100”).
generating, by said mobile marketing device, a corresponding secure unique code for each of the one or more coupons;
storing, by said mobile marketing device, the generated secure unique code;
(See Bryant …[0081]… “FIG. 9 shows how manufacturer's rebates or other offers that are not redeemable at the point of sale are redeemed using scanning device 100. Consumer 350 inputs personal information into PDA 102 of scanning device 100 at step 900. Personal information may be name, address, phone number, or other identifying information. Data from offers are entered into scanning device 100 at step 902. Offers may be paper or electronic and are stored in coupon database of scanning device 100
… At step 905, PDA 102 of scanning device creates a master barcode of all offers to be redeemed [from a set of secure codes entered at step 902] and consumer's 350 personal information”).
Therefore, from the teaching of Bryant, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow and Swartz to include the above claim element as taught by Bryant in order to allow users to allow users a measure of control with coupons received from manufacturers.
Paul teaches
~wherein said mobile market device is operable to redeem coupons at a point of sales of a retail merchant;
~receiving, by said mobile marketing device, user credentials from an electronic device of a user after said user credentials are input at said electronic device;
~verifying, by said mobile marketing device, the received user credentials;

Therefore, from the teaching of Paul, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow, Swartz and Bryant to include the above claim element as taught by Bryant in order to leverage the use of mobile marketing devices such as scanners for offer management in stores.
Independent Claim 9:
Rajan discloses 
a non-transitory machine-readable storage having stored thereon, a computer program having at least one code section for mobile marketing, the at least one code section being executable by a machine for causing the machine to perform steps comprising: 

communicating, by the mobile marketing device to an electronic device of a user, one or more coupons received by said mobile marketing device from a manufacturer;
(see Rajan…[0102], FIG. 5…where mobile device 504 receives mobile marketing information such as ads and DMCs (dynamic mobile coupons), which can be shared among other mobile users, traded, etc. which makes device 504 a mobile marketing device (MMD))
(see Rajan …[0098] which discloses that the source of the DMC is from manufacturers)
(see Rajan [0078, 0128], FIG. 3, where sharing and transferring of DMCs is discussed between MMDs 302, 304)
wherein each of the one or more coupons is associated with a corresponding secure unique code generated by said mobile marketing device
(see Rajan …[0089], FIG. 4… mobile device 402 can include a redemption module 424. The redemption module 424 can be configured to facilitate redeeming a DMC in conjunction with a transaction. In some aspects, the redemption module 424 can provide mobile coupon-related information to other devices. For instance, the redemption module 424 can provide a visual indication (e.g., a bar code displayed on a user interface display) and/or auditory indication (e.g., an auditory sequence associated with a DMC, a spoken name or ID of the DMC, etc.) of a unique ID of a DMC on the output module 422).
scanning by said mobile marketing device  at a point of sales, for redemption by a retail merchant, a subset of coupons of the one or more coupons displayed by said user device 
(see Rajan …[0040]… where scanning of mobile coupons by other devices (checkout registers [0120] ) is discussed.
(see [0042] where users loyalty cards are coupled, thereby contemplating the coupling of sets of coupons (loyalty coupons) )
verifying said redeemed subset of coupons, based on said generated secure unique code corresponding to each coupon of said redeemed subset of coupons

Rajan does not disclose 
receiving one or more coupons by said mobile marketing device from a manufacturer;
generating, by said mobile marketing device, a corresponding secure unique code for each of the one or more coupons;
storing, by said mobile marketing device, the generated secure unique code;
~wherein said mobile market device is operable to redeem coupons at a point of sales of a retail merchant;
~receiving, by said mobile marketing device, user credentials from an electronic device of a user after said user credentials are input at said electronic device;
~verifying, by said mobile marketing device, the received user credentials;
scheduling payment associated with a monetary value of each of said redeemed subset of coupons to the retail merchant, based on said verification.
receiving, by the mobile marketing device from said user device, a set of secure unique codes input by the user on said user device for redemption of said subset of coupons, said set of secure unique codes sent to the user device by said retail merchant 
in response to redemption of the subset of coupons by said user, transmitting, by said mobile marketing device to said retail merchant, the corresponding secure unique code for each coupon of said redeemed subset of coupons.
Lubow teaches
scheduling payment associated with a monetary value of each coupon of said redeemed subset of coupons to the retail merchant, based on said verification
(The coupon issuer might select from monthly, weekly, daily or other time intervals to receive informational reports and schedule reimbursement payments to the merchants., see [0037]).

Swartz teaches
receiving, by the mobile marketing device from said user device, a set of secure unique codes input by the user on said user device for redemption of said subset of coupons, said set of secure unique codes sent to the user device by said retail merchant 
(see Swartz [0175], FIG. 9 which discloses scanning of multiple items in a store and the secure coupon barcodes are redeemed at a coupon redemption center…” if the coupon is provided with a machine coded label, e.g., a bar code, it may be scanned with a portable terminal which will register the coupon on the system and apply it to a previously scanned or subsequently scanned item. Besides providing information about the product and the amount of discount, the machine coded label on the coupon could include other information used by manufacturers and marketing firms. This pre -scanning of coupons may be performed by a customer at the store“)
in response to redemption of the subset of coupons by said user, transmitting, by said mobile marketing device to said retail merchant, the corresponding secure unique code for each coupon of said redeemed subset of coupons 
(see Swartz [0175], FIG. 9 which discloses scanning of multiple items in a store and the secure coupon barcodes are redeemed at a coupon redemption center…” if the coupon is provided with a machine coded label, e.g., a bar code, it may be scanned with a portable terminal which will register the coupon on the system and apply it to a previously scanned or subsequently scanned item. Besides providing information about the product and the amount of discount, the machine coded label on the coupon could include other information used by manufacturers and marketing firms. This pre -scanning of coupons may be performed by a customer at the store“)


Bryant teaches
receiving one or more coupons by said mobile marketing device from a manufacturer;
(see Bryant.. [0087] and FIGS 4, 6, 10, 11 discuss manufacturer coupons being sent to PDA, cell phones (102 of FIG. 6), and 1040 of FIG 10…”Application buttons 1140 allows user searches 1150 based on product, manufacturer, amount of discount, or expiration date of offers. The webpage application 1130 returns coupon data found in the search 1160 to server 370. Coupon data that is returned by webpage application 1130 may be stored in consumer's reserved area 1120, sent directly to consumer's personal computer 310 or sent directly to scanning device 100”).
generating, by said mobile marketing device, a corresponding secure unique code for each of the one or more coupons;
storing, by said mobile marketing device, the generated secure unique code;
(See Bryant …[0081]… “FIG. 9 shows how manufacturer's rebates or other offers that are not redeemable at the point of sale are redeemed using scanning device 100. Consumer 350 inputs personal information into PDA 102 of scanning device 100 at step 900. Personal information may be name, address, phone number, or other identifying information. Data from offers are entered into scanning device 100 at step 902. Offers may be paper or electronic and are stored in coupon database of scanning device 100
… At step 905, PDA 102 of scanning device creates a master barcode of all offers to be redeemed [from a set of secure codes entered at step 902] and consumer's 350 personal information”).
Therefore, from the teaching of Bryant, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow and Swartz to include the above claim element as taught by Bryant in order to allow users to allow users a measure of control with coupons received from manufacturers.
Paul teaches
~wherein said mobile market device is operable to redeem coupons at a point of sales of a retail merchant;
~receiving, by said mobile marketing device, user credentials from an electronic device of a user after said user credentials are input at said electronic device;
~verifying, by said mobile marketing device, the received user credentials;
(see Paul [0086, 0093] and FIG. 2…[0093] discusses coupon redemption by the scanner [mobile marketing device] via “all barcodes scanned and saved in the portable scanner are read by the integration software through the portable scanner and retail store docking station. These read barcodes are transmitted to in-store server 240 either through POS terminal 235 or DCM 225. Similarly, all barcodes read by store scanner/scale 215 from paper coupons (e.g., CBC 212) and product purchases (e.g., PBC 211) are also routed to in-store server 240 either through POS terminal 235 or DCM 225. Also, all manually entered data through POS keyboard 218 from paper coupons (e.g., CBC 212) and product purchases (e.g., PBC 211) are also routed to in-store server 240 either through POS terminal 235 or DCM 225 “, [0086] discusses user verification [credentials] for redemption purposes via “When portable scanner 210 is properly connected and a communication between scanner 210 and the PSS 200 is established, the I/R software will first identify the registered customer and access their customer files (blocks 500 & 515). Even if a registered customer of the PSS 200 is identified through other means (such as their phone number or last name entered through a key board or swiping a loyalty card etc.), the I/R software will identify registered customer and access their customer files (blocks 505 & 515). The I/R software will retrieve CBCs saved in customer account within in-store server 240 or DBS 265 and transmit the barcodes to either DCM 220, POS terminal 235, in-store server 240 or central server 290“).
Therefore, from the teaching of Paul, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow, Swartz and Bryant to include the above claim element as taught by Bryant in order to leverage the use of mobile marketing devices such as scanners for offer management in stores.
Independent Claim 17:

a system for mobile marketing, the system comprising: 
one or more processors and/or circuits for use in a mobile marketing device, said one or more processors and/or circuits comprising a communications interface comprising a communications interface configurable to communicate using a plurality of wireless communications protocols (see [0037] protocols):
communicate to an electronic device of a user, one or more coupons received by said mobile marketing device from a manufacturer;
(see Rajan…[0102], FIG. 5…where mobile device 504 receives mobile marketing information such as ads and DMCs (dynamic mobile coupons), which can be shared among other mobile users, traded, etc. which makes device 504 a mobile marketing device (MMD))
(see Rajan …[0098] which discloses that the source of the DMC is from manufacturers)
(see Rajan [0078, 0128], FIG. 3, where sharing and transferring of DMCs is discussed between MMDs 302, 304)
wherein each of the one or more coupons is associated with a corresponding secure unique code generated by said mobile marketing device
(see Rajan …[0089], FIG. 4… mobile device 402 can include a redemption module 424. The redemption module 424 can be configured to facilitate redeeming a DMC in conjunction with a transaction. In some aspects, the redemption module 424 can provide mobile coupon-related information to other devices. For instance, the redemption module 424 can provide a visual indication (e.g., a bar code displayed on a user interface display) and/or auditory indication (e.g., an auditory sequence associated with a DMC, a spoken name or ID of the DMC, etc.) of a unique ID of a DMC on the output module 422).
scan at a point of sales, for redemption by a retail merchant, a subset of coupons of the one or more coupons displayed by said user device 
(see Rajan …[0040]… where scanning of mobile coupons by other devices (checkout registers [0120] ) is discussed.
(see [0042] where users loyalty cards are coupled, thereby contemplating the coupling of sets of coupons (loyalty coupons)
verify said redeemed subset of coupons, based on said generated secure unique code corresponding to each coupon of said redeemed subset of coupons
(see Rajan …[0112] which discloses DMC redemption and verification by ascertaining user set of mobile coupons associated with a user profile)
Rajan does not disclose 
receiving one or more coupons by said mobile marketing device from a manufacturer;
generating, by said mobile marketing device, a corresponding secure unique code for each of the one or more coupons;
storing, by said mobile marketing device, the generated secure unique code;
~wherein said mobile market device is operable to redeem coupons at a point of sales of a retail merchant;
~receiving, by said mobile marketing device, user credentials from an electronic device of a user after said user credentials are input at said electronic device;
~verifying, by said mobile marketing device, the received user credentials;
scheduling payment associated with a monetary value of each of said redeemed subset of coupons to the retail merchant, based on said verification.
receiving, by the mobile marketing device from said user device, a set of secure unique codes input by the user on said user device for redemption of said subset of coupons, said set of secure unique codes sent to the user device by said retail merchant 
in response to redemption of the subset of coupons by said user, transmitting, by said mobile marketing device to said retail merchant, the corresponding secure unique code for each coupon of said redeemed subset of coupons.
Lubow teaches
scheduling payment associated with a monetary value of each coupon of said redeemed subset of coupons to the retail merchant, based on said verification

Therefore, from the teaching of Lubow, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan to include the above claim element as taught by Lubow in order to compensate retailers for accepting manufacturer coupons during sale transactions.
Therefore, from the teaching of Lubow, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan to include the above claim element as taught by Lubow in order to compensate retailers for accepting manufacturer coupons during sale transactions.
Swartz teaches
receiving, by the mobile marketing device from said user device, a set of secure unique codes input by the user on said user device for redemption of said subset of coupons, said set of secure unique codes sent to the user device by said retail merchant 
(see Swartz [0175], FIG. 9 which discloses scanning of multiple items in a store and the secure coupon barcodes are redeemed at a coupon redemption center…” if the coupon is provided with a machine coded label, e.g., a bar code, it may be scanned with a portable terminal which will register the coupon on the system and apply it to a previously scanned or subsequently scanned item. Besides providing information about the product and the amount of discount, the machine coded label on the coupon could include other information used by manufacturers and marketing firms. This pre -scanning of coupons may be performed by a customer at the store“)
in response to redemption of the subset of coupons by said user, transmitting, by said mobile marketing device to said retail merchant, the corresponding secure unique code for each coupon of said redeemed subset of coupons 

Therefore, from the teaching of Swartz, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow to include the above claim element as taught by Swartz in order to offer shoppers portable access to coupons while shopping.
Bryant teaches
receiving one or more coupons by said mobile marketing device from a manufacturer;
(see Bryant.. [0087] and FIGS 4, 6, 10, 11 discuss manufacturer coupons being sent to PDA, cell phones (102 of FIG. 6), and 1040 of FIG 10…”Application buttons 1140 allows user searches 1150 based on product, manufacturer, amount of discount, or expiration date of offers. The webpage application 1130 returns coupon data found in the search 1160 to server 370. Coupon data that is returned by webpage application 1130 may be stored in consumer's reserved area 1120, sent directly to consumer's personal computer 310 or sent directly to scanning device 100”).
generating, by said mobile marketing device, a corresponding secure unique code for each of the one or more coupons;
storing, by said mobile marketing device, the generated secure unique code;
Data from offers are entered into scanning device 100 at step 902. Offers may be paper or electronic and are stored in coupon database of scanning device 100
… At step 905, PDA 102 of scanning device creates a master barcode of all offers to be redeemed [from a set of secure codes entered at step 902] and consumer's 350 personal information”).
Therefore, from the teaching of Bryant, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow and Swartz to include the above claim element as taught by Bryant in order to allow users to allow users a measure of control with coupons received from manufacturers.
Paul teaches
~wherein said mobile market device is operable to redeem coupons at a point of sales of a retail merchant;
~receiving, by said mobile marketing device, user credentials from an electronic device of a user after said user credentials are input at said electronic device;
~verifying, by said mobile marketing device, the received user credentials;

Therefore, from the teaching of Paul, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow, Swartz and Bryant to include the above claim element as taught by Bryant in order to leverage the use of mobile marketing devices such as scanners for offer management in stores.
Rajan, Lubow, Swartz, Bryant, and Paul teach the claim limitations of claims 1, 9, and 17. As per Claims 3, 11, 19:
Rajan discloses 
said generated secure unique codes corresponding to each coupon of said subset of coupons and/or a user's credentials storing one or more of: said received coupons from said manufacturer, 
(see Rajan …[0075]… storage of DMCs)
Rajan, Lubow, Swartz, Bryant, and Paul teach the claim limitations of claims 3, 11, and 19. As per Claims 4, 12, 20:
Rajan discloses 
verifying said stored said user's credentials prior to communicating said one or more coupons from said mobile marketing device to said user device
(see Rajan …[0112] which discloses DMC redemption and verification by ascertaining user set of mobile coupons associated with a user profile)
Rajan, Lubow, Swartz, Bryant, and Paul teach the claim limitations of claims 4, 12, and 20. As per Claims 5, 13, 21:
Rajan discloses 
communicating said one or more coupons to said user device via a mobile application based on said verification of said stored said user's credentials, verifying said stored said user's credentials prior to communicating said one or more coupons from said mobile marketing device to said user device
(see Rajan …[0112] which discloses DMC redemption and verification by ascertaining user set of mobile coupons associated with a user profile)
Rajan, Lubow, Swartz, Bryant, and Paul teach the claim limitations of claims 3, 11, and 19. As per Claims 7, 15, 23:
Rajan discloses 
retail merchant is operable to associate said redeemed subset of coupons with a corresponding one of said stored generated secure unique codes 
(see Rajan ..[0098]… coupons, DMC redemption and associations).
(see Rajan …[0055, 0075, 0089] for unique coupon IDs (code) and encoding for security)
Rajan, Lubow, Swartz, Bryant, and Paul teach the claim limitations of claims 1, 9, and 17. As per Claims 8, 16, 24:
Rajan discloses
managing delivery of said one or more coupons to said user device based on one or more of: a number of said one or more coupons redeemed, an expiration date of said one or more coupons, and/or a number of said generated one or more secure unique codes entered at said user device 
(See Rajan…[0036] expiration dates)
Rajan, Lubow, Swartz, Bryant, and Paul teach the claim limitations of claims 1, 9, and 17. As per Claims 25-27:
The Combination of Rajan, Lubow, and Swartz does not disclose
set of secure unique codes for redemption of said subset of coupons is manually entered at said user device 
Bryant teaches
set of secure unique codes for redemption of said subset of coupons is manually entered at said user device 
(See Bryant …[0081]… “FIG. 9 shows how manufacturer's rebates or other offers that are not redeemable at the point of sale are redeemed using scanning device 100. Consumer 350 inputs personal information into PDA 102 of scanning device 100 at step 900. Personal information may be name, address, phone number, or other identifying information. Data from offers are entered into scanning device 100 at step 902. Offers may be paper or electronic and are stored in coupon database of scanning device 100
… At step 905, PDA 102 of scanning device creates a master barcode of all offers to be redeemed [from a set of secure codes entered at step 902] and consumer's 350 personal information”).
Therefore, from the teaching of Bryant, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow and Swartz to include the above claim element as taught by Bryant in order to allow users to make manual entries of coupons received on location.
	

Response to Arguments

The examiner has considered and finds persuasive applicant’s arguments regarding previous rejections under 35 USC 103. New rejections have been submitted with updated prior art to address applicant’s arguments.

Conclusion

The following prior art is not relied upon but is considered relevant to applicant’s invention:
Jokinen et al (US 2002/0095333) – teaches using unique codes to verify coupons at point of sales 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688